DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

As per claim 1, none of the cited prior art seems to disclose the claimed limitations, in particular, a barrier unit that allows the light transmitted through the transmission unit to be simultaneously viewed as a right-eye image and a left-eye image … and a control unit that … controls a part of the plurality of light sources disposed in the illumination unit such that a first emission luminance at the integrated area becomes uniform and controls another part of the plurality of light sources disposed in the illumination unit such that a second emission luminance at an area other than the integrated area becomes uniform.”

As per claim 7, none of the cited prior art seems to disclose the claimed limitations, in particular, a barrier unit that allows the light transmitted through the transmission unit to be simultaneously viewed as a right-eye image and a left-eye image …  and a control unit that … controls a part of the plurality of light sources disposed in the illumination unit such that a first emission luminance at the integrated area becomes uniform and controls another part of the plurality of light sources disposed in the illumination unit such that a second emission luminance at an area other than the integrated area becomes uniform.”

As per claim 8, none of the cited prior art seems to disclose the claimed limitations, in particular, a barrier unit that allows the light transmitted through the transmission unit to be simultaneously viewed as a right-eye image and a left-eye image …  and [to] … control a part of the plurality of light sources disposed in the illumination unit such that a first emission luminance at the integrated area becomes uniform and control another part of the plurality of light sources disposed in the illumination unit such that a second emission luminance at an area other than the integrated area becomes uniform.”

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694